DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “essentially perpendicular” in claims 2 and 6 is a relative term which renders the claim indefinite. The term “essentially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the sake of the rejection, the Examiner will, under broadest reasonable interpretation, interpret the term “essentially perpendicular” to mean “perpendicular”.

Claim 14 recites the limitation "the support material" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of the rejection, the Examiner will, under broadest reasonable interpretation, interpret “the support material” to mean one or more materials supporting the article, i.e., an outer casing, a structural feature, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US 20160158516 A1).

Regarding claim 1, Imran teaches:
An article (see FIG. 4, device: 10), comprising:
a spring (see FIG. 4, spring: 80) maintained by a support material (see FIG. 2, release element: 70) under compressive strain (“The release element 70 is coupled to spring 80 to retain the spring in a compressed state such that degradation of the release element releases the spring,” see p. [0069]);
a first tissue interfacing component (see Reference Figure 1 below; see also FIG. 7b, tissue penetrating member: 40) and a second tissue interfacing component (see Reference Figure 1 below; see also FIG. 7b, tissue penetrating member: 42), each tissue interfacing component operably linked to the spring (80) (see p. [0069] discussing spring 80 motion is converted via first motion converter 90 to advance and withdraw tissue penetrating member 40 in and out of intended tissue; see also FIG. 8a depicting this operable connection between the spring 80 and the at least one tissue penetrating member);
a first hole (see Reference Figure 1 below, aperture: 26) associated with the first tissue interfacing component (40); and
a second hole (see Reference Figure 1 below, aperture: 26) associated with the second tissue interfacing component (42),


Reference Figure 1: Annotated Imran FIG. 4

    PNG
    media_image1.png
    339
    625
    media_image1.png
    Greyscale


Regarding claim 4, Imran teaches:
An article (10) as in claim 1, wherein the first tissue interfacing component (40) comprises an anchoring mechanism (see p. [0065]).


Regarding claim 11, Imran teaches:
An article (10) as in claim 1, wherein each tissue interfacing component (40) is operably linked to the spring (80) by an arm component (see FIG. 4, track member: 98; see also p. [0069] discussing longitudinal motion of spring 80 is converted to orthogonal motion of tissue penetrating members 40 via track member 98 and motion converters 90 and 94).

Regarding claim 12, Imran teaches:
An article (10) as in claim 1, comprising an external coating on at least a portion of an outer surface of the article (10) (see FIG. 12a-12b for depiction; see also p. [0009] discussing device may include an outer coating or later which only degrades in the higher pH’s found in the small intestine, and serves to protect the underlying capsule wall from degradation within the stomach before the capsule reaches the small intestine at which point the drug delivery is initiated by degradation of the coating).

Regarding claim 13, Imran teaches:
An article (10) as in claim 1, wherein at least one of the tissue interfacing components (40) is a needle (see FIG. 4; see also p. [0010] discussing the tissue penetrating member will typically comprise a hollow needle or other like structure and will have a lumen and a tissue penetrating end for penetrating a selectable depth into the intestinal wall).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 20160158516 A1).

Regarding claim 2, Imran discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Imran further teaches in another embodiment (see FIG. 12-20) an aligner / balloon (see FIG. 16a, aligner: 160), which, in its expanded state, extends the length of the article such that forces exerted by the peristaltic contractions of the small intestine on the article serve to align the longitudinal axis of the device in a parallel fashion with the longitudinal axis of the small intestine (see p. [0109]).  Therefore, the Examiner is interpreting Imran to teach: an axis essentially perpendicular to a tissue-engaging surface of the article (see FIG. 20f, the longitudinal axis of the article: 120LA, which is perpendicular to tissue-engaging surface axis of penetrating members, depicted as delivery assembly: 178, see p. [0127]) configured to maintain an orientation of 20 degrees or less from vertical (i.e., parallel [approximately 0 degrees] with respect to the longitudinal axis [vertical] of the small intestine, depicted as LAI in FIG. 20f; see also p. [0109]) when acted upon by forces exerted by the peristaltic contractions of the small acted on by 0.09 *10-4 Nm or less externally applied torque.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure the axis essentially perpendicular to a tissue-engaging surface of the article to maintain an orientation of 20 degrees or less from vertical when acted on by 0.09 * 10-4 Nm or less externally applied torque, since Imran teaches the axis is configured to maintain the claimed orientation when acted on by a variety of externally applied forces / torques exerted by the various peristaltic conditions of the GI tract (see p. [0077]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 3, Imran teaches:
An article (10) as in claim 1, wherein the first tissue interfacing component (40) comprises a first solid pharmaceutical agent (see FIG. 7b, medication: 100, 102; see p. [0061] discussing medication can be solid) and the second tissue interfacing component (42) comprises a second solid pharmaceutical agent (see FIG. 7b, medication 100, 103; see p. [0061] discussing medication can be solid).
However, Imran does not explicitly disclose: the first solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total first tissue interfacing component weight; or the second solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total second tissue interfacing component weight.
therapeutically effective amounts of a variety of drugs and other therapeutic agents (101) to treat a variety of diseases and conditions (see p. [0084]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 5, Imran teaches:
An article (see FIG. 4, device: 10), comprising:
a spring (see FIG. 4, spring: 80) maintained by a support material (see FIG. 2, release element: 70) under compressive strain (“The release element 70 is coupled to spring 80 to retain the spring in a compressed state such that degradation of the release element releases the spring,” see p. [0069]);
a first tissue interfacing component (see Reference Figure 1 above; see also FIG. 7b, tissue penetrating member: 40) and a second tissue interfacing component (see Reference Figure 1 above; see also FIG. 7b, tissue penetrating member: 42), each tissue interfacing component operably linked to the spring (80) (see p. [0069] discussing spring 80 motion 
wherein the article (10) is self-righting in a fluid (necessarily—see p. [0009] discussing device 10 comprises a deployable aligner positioned within the capsule for aligning a longitudinal axis of the capsule with a longitudinal axis of the small intestine; see also p. [0109] discussing aligner 160 is configured to align the shafts of the tissue penetrating members in a perpendicular fashion with the surface of the intestinal wall).
Imran additionally teaches a largest cross-sectional dimension of the article / capsule ranging from 0.5 – 2 inches, with other dimensions contemplated (see p. [0101]).  However, Imran does not explicitly disclose: wherein the article has a largest cross-sectional dimension of less than or equal to 2 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure the article to have a largest cross-sectional dimension of less than or equal to 2 cm, since Imran teaches other dimensions of the article are contemplated (see p. [0101]) and the size of the article can be adjusted depending upon the amount of drug to be delivered as well as the patient’s weight and adult vs. pediatric applications (see p. [0101]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 6, Imran discloses the claimed invention substantially as claimed, as set forth above in claim 5.  Imran further teaches in another embodiment (see FIG. 12-20) an aligner / balloon (see FIG. 16a, aligner: 160), which, in its expanded state, extends the length of the article such that forces exerted by the peristaltic contractions of the small intestine on the article serve to align the longitudinal axis of the device in a parallel fashion with the longitudinal axis of the small intestine (see p. [0109]).  Therefore, the Examiner is interpreting Imran to teach: an axis essentially perpendicular to a tissue-engaging surface of the article (see FIG. 20f, the longitudinal axis of the article: 120LA, which is perpendicular to tissue-engaging surface axis of penetrating members, depicted as delivery assembly: 178, see p. [0127]) configured to maintain an orientation of 20 degrees or less from vertical (i.e., parallel [approximately 0 degrees] with respect to the longitudinal axis [vertical] of the small intestine, depicted as LAI in FIG. 20f; see also p. [0109]) when acted upon by forces exerted by the peristaltic contractions of the small intestine.  However, Imran does not explicitly disclose this limitation when the article is acted on by 0.09 *10-4 Nm or less externally applied torque.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure the axis essentially perpendicular to a tissue-engaging surface of the article to maintain an orientation of 20 degrees or less from vertical when acted on by 0.09 * 10-4 Nm or less externally applied torque, since Imran teaches the axis is configured to maintain the claimed orientation when acted on by a variety of externally applied forces / torques exerted by the various peristaltic conditions of the GI tract (see p. [0077]), and 

Regarding claim 7, Imran teaches:
An article (10) as in claim 5, wherein the first tissue interfacing component (40) comprises a first solid pharmaceutical agent (see FIG. 7b, medication: 100, 102; see p. [0061] discussing medication can be solid) and the second tissue interfacing component (42) comprises a second solid pharmaceutical agent (see FIG. 7b, medication 100, 103; see p. [0061] discussing medication can be solid).
However, Imran does not explicitly disclose: the first solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total first tissue interfacing component weight; or the second solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total second tissue interfacing component weight.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure the first solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total first tissue interfacing component weight and the second solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total second tissue interfacing component weight, since Imran teaches the article can be used for the delivery of preparations (100) containing therapeutically effective amounts of a variety of drugs and other therapeutic agents (101) to treat a variety of diseases and 

Regarding claim 8, Imran teaches:
An article (see FIG. 4, device: 10), comprising:
a first tissue interfacing component (see FIG. 7b, tissue penetrating member: 40) disposed within the article (10) and configured to be released from the article (10) under a particular set of conditions (see p. [0069] discussing motion converter 90 translates longitudinal motion of the spring 80 into orthogonal motion of tissue penetrating members 40 into the intestinal wall once release element 70 has degraded; see also p. [0072] discussing release element 70 comprises a material configured to degrade upon exposure to the small or large intestine or any other pre-determined degradation pH); and
a second tissue interfacing component (see Reference Figure 1 above; see also FIG. 7b, tissue penetrating member: 42) disposed within the article (10) and configured to be released from the article (10) under the particular set of conditions (see p. [0069] and [0072]);
wherein:
the first tissue interfacing component (40) comprises a first solid pharmaceutical agent (see FIG. 7b, medication: 100, 102; see p. [0061] discussing medication can be solid),
second solid pharmaceutical agent (see FIG. 7b, medication 100, 103; see p. [0061] discussing medication can be solid),
the first solid pharmaceutical agent (100, 102) and the second solid pharmaceutical agent (100, 103) are the same or different (see p. [0010] discussing each tissue penetrating member can include the same or a different drug), and
wherein the article (10) is self-righting in a fluid (necessarily—see p. [0009] discussing device 10 comprises a deployable aligner positioned within the capsule for aligning a longitudinal axis of the capsule with a longitudinal axis of the small intestine; see also p. [0109] discussing aligner 160 is configured to align the shafts of the tissue penetrating members in a perpendicular fashion with the surface of the intestinal wall).
However, Imran does not explicitly disclose: the first solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total first tissue interfacing component weight; or the second solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total second tissue interfacing component weight.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure the first solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total first tissue interfacing component weight and the second solid pharmaceutical agent in an amount greater than or equal to 10 wt% versus the total second tissue interfacing component weight, since Imran teaches the article can be used therapeutically effective amounts of a variety of drugs and other therapeutic agents (101) to treat a variety of diseases and conditions (see p. [0084]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 9, Imran teaches:
An article (10) as in claim 8, comprising a third interfacing component (see FIG. 7b, tissue penetrating member: 43) disposed within the article (10) and configured to be released from the article (10) under the particular set of conditions (see p. [0069] discussing motion converter 90 translates longitudinal motion of the spring 80 into orthogonal motion of tissue penetrating members 40 into the intestinal wall once release element 70 has degraded; see also p. [0072] discussing release element 70 comprises a material configured to degrade upon exposure to the small or large intestine or any other pre-determined degradation pH).

Regarding claim 10, Imran teaches:
An article (10) as in claim 8, wherein a tissue-engaging surface (i.e., surfaces of tissue penetrating members 40, 42, and 43, see FIG. 7b) of the article (10) comprises two or more holes (see Reference Figure 1 above and FIG. 7b, apertures: 26; see also p. [0063]).


Regarding claim 14, Imran teaches:
An article (10) as in claim 8, wherein the article (10) is configured such that at least a portion of the first solid pharmaceutical agent (100, 102) is released from the article (10) upon at least partial degradation of the support material (see p. [0071]).

Regarding claim 15, Imran discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Imran does not explicitly disclose: the spring has a spring constant of greater than or equal to 100 N/m and less than or equal to 20000 N/m.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure spring to have a spring constant of greater than or equal to 100 N/m and less than or equal to 20000 N/m, since Imran teaches a variety of spring types are contemplated (see p. [0068]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 16, Imran teaches:
An article (10) as in claim 1, wherein the spring (80) is configured to release at least 10% of a stored compressive energy of the spring (80) (see p. [0017] discussing the spring is configured to release its stored compressive energy once the release element has been exposed to a specified pH level in the small intestine).
within 10 min of exposing the support material to a fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure spring to release at least 10% of a stored compressive energy of the spring within 10 min of exposing the support material to a fluid, since Imran teaches the spring is configured to be fully released from its compressed state once the release element has degraded (i.e., once it has reached a selected pH in the small intestine, see p. [0017]), since Imran teaches multiple materials for the capsule are considered based on their degradation properties (i.e., time to degrade, see p. [0008-0009]), and since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 17, Imran teaches:
An article (10) as in claim 1, wherein the spring (80) is configured to release at least 90% of a stored compressive energy of the spring (80) (see p. [0017] discussing the spring is configured to release its stored compressive energy once the release element has been exposed to a specified pH level in the small intestine).
However, Imran does not explicitly disclose: the spring is configured to do so within 10 min of exposing the support material to a fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imran to configure spring to release at least 90% of a stored compressive energy of the spring within 10 min of 

Regarding claim 18, Imran teaches:
An article (10) as in claim 1, wherein the article (10) is configured such that at least one tissue interfacing component (40, 42) has a longest longitudinal axis (see FIG. 20f, 120LA) oriented at greater than or equal to 0 degrees and less than 90 degrees (e.g., 35 degrees) of vertical (i.e., parallel [approximately 0 degrees] with respect to the longitudinal axis [vertical] of the small intestine, depicted as LAI in FIG. 20f; see also p. [0109]) upon self-righting (see p. [0009] discussing device 10 comprises a deployable aligner positioned within the capsule for aligning a longitudinal axis of the capsule with a longitudinal axis of the small intestine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783